SHELBY, Circuit Judge
(dissenting in part). I concur in the af-firmance of the decree in favor of L- S. Duff and wife. I dissent from the reversal of the decree in favor of C. J. Gerlach & Bro., and I dissent from the reversal of the decree in favor of Frank Dowden and S. A. Dowden. I think the record shows that, if the pleadings had been framed as suggested in the opinion of the majority, the result should have been the same. The parties, in my opinion, according to the evidence in the record, are entitled to the lands allotted to them respectively, and I find nothing inequitable in the decrees. I am of the opinion that they should all be affirmed.